 

Exhibit 10.1

 

SEPARATION AND CONSULTING AGREEMENT

 

THIS SEPARATION AND CONSULTING AGREEMENT (this “Separation Agreement”) is
entered into between George Bobotas, PhD (“Executive”) and Matinas BioPharma
Holdings, Inc. (“Matinas”). Matinas, together with its past, present and future
direct and indirect subsidiaries, parent(s), affiliated entities, related
companies and divisions and each of their respective past, present and future
officers, directors, employees, shareholders, trustees, members, partners,
employee benefit plans (and such plans’ fiduciaries, agents, administrators and
insurers), attorneys, and agents (individually and in their official
capacities), as well as any predecessors, future successors or assigns or
estates of any of the foregoing, is collectively referred to in this Separation
Agreement as the “Released Parties.”

 

RECITALS:

 

A.            Matinas and Executive entered into an employment agreement, dated
July 30, 2013 (the “Employment Agreement”).

 

B.            Matinas and Executive have been engaged in discussions regarding a
separation from service and desire to settle all matters between them by
entering into this Separation Agreement on the terms and conditions set forth
herein.

 

In consideration of the foregoing premises, the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.            Separation of Employment; Termination of Employment Agreement.
Executive and Matinas have mutually agreed to terminate the Employment
Agreement. Executive acknowledges, confirms and agrees that his last day of
employment with Matinas shall be September 30, 2015 (the “Separation Date”). The
Employment Agreement is hereby superseded and terminated by this Separation
Agreement. Executive shall be deemed to have resigned (effective as of the
Separation Date) (a) if a member, from any board or committee to which he has
been appointed or nominated by or on behalf Matinas or any of its affiliates,
and (b) from any position with Matinas or any of its affiliates, including, but
not limited to, an officer of Matinas or any of its affiliates. Executive
further acknowledges that, except as otherwise specifically provided in this
Separation Agreement, Executive has received all compensation and benefits to
which Executive is entitled under the Employment Agreement or otherwise as a
result of Executive’s employment. Executive understands that, except as
otherwise provided in this Separation Agreement, Executive is entitled to
nothing further from the Released Parties, including reinstatement by Matinas.

 



 

 

 

2.            Consulting Period. During the period beginning on October 1, 2015
and ending on March 31, 2016 (or such later date as mutually agreed by Executive
and Matinas) (the “Consulting Period”), Executive shall make himself available
to Matinas at mutually convenient times to consult with respect to business
issues and other matters as Matinas may reasonably request. The parties expect
that Executive’s duties during the Consulting Period will include consulting on
the matters set forth on Exhibit A. The parties anticipate that Executive will
provide consulting services to Matinas for an average of 10 – 15 hours per week
during the Consulting Period. In consideration for all such consulting services,
Matinas shall pay to Executive a monthly fee of $8,250, payable at the beginning
of each month. Matinas shall reimburse Executive for approved and reasonable
customary expenses related to the performance of the consulting services,
including, but not limited to, travel expenses, hotel accommodations,
transportation and meals. Executive shall submit monthly invoices for his
expenses to Matinas electronically to accounting@matinasbiopharma.com, with
copies to the CEO, and Matinas shall pay undisputed invoices within ten (10)
days of receipt. For avoidance of doubt, Executive’s outstanding stock options
under the Matinas BioPharma Holdings, Inc. 2013 Equity Compensation Plan, as
amended and restated (the “Plan”) shall continue to vest in accordance with
their terms during the Consulting Period. Executive and Matinas agree that in
furnishing services during the Consulting Period, Executive will be acting as an
independent contractor and that, accordingly, Executive will have no authority
to act on behalf of Matinas or bind Matinas without Matinas’s express consent.
During the Consulting Period, Executive will not be considered to have employee
status for federal or state tax purposes, for purposes of employee benefit plans
or other benefits applicable to Matinas’s employees generally or for any other
purposes. During the Consulting Period, Matinas shall not pay any contributions
to Social Security, unemployment insurance, federal or state withholding taxes,
or, except as specifically provided in Section 6(c), provide any other
contributions or benefits which might be expected in an employer-employee
relationship, and Executive expressly waives any right to such participation or
coverage. Executive agrees that Executive shall make such contributions and pay
applicable taxes, and hereby agrees to indemnify and hold harmless the Released
Parties from and against any costs, fees, damages or penalties assessed against
any of the Released Parties by virtue of Executive’s failure to make such
contributions or payments.

 

3.            Executive General Release of the Released Parties. In
consideration of the payments set forth in Section 6, Executive hereby
unconditionally and irrevocably releases, waives, discharges and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Executive may have against any of the Released Parties, arising on or prior to
the date of Executive’s execution and delivery of this Separation Agreement to
Matinas. “Claims” means any and all actions, charges, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, commissions, fees, bonuses, vacation pay,
sick pay, fees and costs, attorneys fees, losses, penalties, damages, including
damages for pain and suffering and emotional harm, arising, directly or
indirectly, out of any promise, agreement, offer letter, contract,
understanding, common law, tort, the laws, statutes, and/or regulations of the
State of New Jersey or any other state and the United States, including, but not
limited to, federal and state wage and hour laws (to the extent waiveable),
federal and state whistleblower laws, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Equal Pay Act, the Lilly Ledbetter Fair Pay
Act of 2009, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act (excluding COBRA), the Vietnam
Era Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the
Occupational Safety and Health Act, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers’ Benefit Protection Act, the Fair Labor Standards
Act, the Sarbanes-Oxley Act of 2002, the federal False Claims Act, the New
Jersey Law Against Discrimination, the New Jersey Family Leave Act, the New
Jersey Civil Rights Act, the New Jersey Conscientious Employee Protection Act
and the New Jersey False Claims Act, as each may be amended from time to time,
whether arising directly or indirectly from any act or omission, whether
intentional or unintentional. This Section 3 releases all Claims including those
of which Executive is not aware and those not mentioned in this Separation
Agreement. Executive specifically releases any and all Claims arising out of
Executive’s employment with Matinas or termination therefrom. Executive
expressly acknowledges and agrees that, by entering into this Separation
Agreement, Executive is releasing and waiving any and all Claims, including,
without limitation, Claims that Executive may have arising under ADEA, which
have arisen on or before the date of Executive’s execution and delivery of this
Separation Agreement to Matinas.

 



-2-

 

 

4.            Representations; Covenant Not to Sue. Executive hereby represents
and warrants that (a) Executive has not filed, caused or permitted to be filed
any pending proceeding (nor has Executive lodged a complaint with any
governmental or quasi-governmental authority) against any of the Released
Parties, nor has Executive agreed to do any of the foregoing, (b) Executive has
not assigned, transferred, sold, encumbered, pledged, hypothecated, mortgaged,
distributed, or otherwise disposed of or conveyed to any third party any right
or Claim against any of the Released Parties which has been released in this
Separation Agreement, and (c) Executive has not directly or indirectly assisted
any third party in filing, causing or assisting to be filed, any Claim against
any of the Released Parties. Except as set forth in Section 15 below, Executive
covenants and agrees that Executive shall not encourage or solicit or
voluntarily assist or participate in any way in the filing, reporting or
prosecution by himself or any third party of a proceeding or Claim against any
of the Released Parties based upon or relating to any Claim released by
Executive in this Separation Agreement.

 

5.            Accrued Payments and Benefits; Vacation.

 

(a) Following the Separation Date, Executive shall be entitled to such vested
employee benefits, if any, as to which he may be entitled under the employee
benefit plans and programs of Matinas in accordance with the terms of such
plans.

 

(b) On Matinas’s regularly scheduled pay date for the pay period in which the
Separation Date occurs, Matinas will pay to Executive any Base Salary earned
through the Separation Date, to the extent not already paid.

 

(c) Matinas will reimburse Executive for any unreimbursed business expenses
properly incurred by Executive prior to the Separation Date in accordance with
Matinas policy. Executive will timely submit all such requests in accordance
with Matinas policy, and Matinas will process such requests in a manner
consistent with practices in effect immediately prior to the Separation Date.

 

(d) Any vacation time that Executive has accrued in 2015 up to the Separation
Date, but not used, on the Separation Date will be paid to Executive on Matinas’
regularly scheduled pay date for the pay period in which the Separation Date
occurs.

 

6.            Severance Benefits. As consideration for Executive’s execution,
delivery and non-revocation of this Separation Agreement and the Reaffirmation
(as defined below), Matinas shall provide Executive with the following (all of
the following payments and benefits collectively the “Severance Benefits”):

 



-3-

 

 

(a) upon termination of the Consulting Period, accelerated vesting of any
options that then remain unvested under the option grant agreements for options
granted to Executive under the Plan on October 3, 2013, July 21, 2014 and
January 28, 2015 (the “Options”);

 

(b) extension of the exercise period under the Options so that each may be
exercised until its respective Expiration Date (as set forth in the applicable
option grant agreement); and

 

(c) provided that Executive timely elects to continue and maintain group health
plan coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), Matinas will pay monthly, on Executive’s behalf, the
cost of such coverage for the lesser of the duration of the Consulting Period or
eighteen (18) months following the Separation Date.

 

Annexed to this Separation Agreement is a Reaffirmation of Separation Agreement
and General Release (“Reaffirmation”). As material conditions to Executive’s
receipt of the Severance Benefits set forth in this Section 6, Executive shall:
(i) execute and deliver to Matinas the Reaffirmation within the time frame set
forth therein and not revoke the Reaffirmation; (ii) comply with Matinas’s
policies and procedures through the Separation Date; (iii) comply with Matinas’s
policies and procedures during the Consulting Period; and (iv) comply with the
terms of this Separation Agreement, including without limitation Sections 9, 10
and 12.

 

Executive acknowledges that Executive is not otherwise entitled to receive the
Severance Benefits and acknowledges that nothing in this Separation Agreement
shall be deemed to be an admission of liability on the part of any of the
Released Parties. Not in limitation of the foregoing, Executive acknowledges
that the Employment Agreement is terminated by mutual consent and so Sections
4.1(a) and (d) thereof do not apply. Executive agrees that Executive will not
seek anything further from any of the Released Parties.

 

7.            Tax Withholding. All payments made hereunder other than pursuant
to Section 2 shall be subject to applicable tax withholdings and other customary
payroll deductions.

 

8.            Who is Bound. Matinas and Executive are bound by this Separation
Agreement. Anyone who succeeds to Executive’s rights and responsibilities, such
as the executors of Executive’s estate, is bound and anyone who succeeds to
Matinas’s rights and responsibilities, such as its successors and assigns, is
also bound.

 

9.            Covenants Agreement; Confidentiality. Executive understands and
agrees that, notwithstanding the termination of the Employment Agreement and
Executive’s employment with Matinas, Executive’s obligations pursuant to the
Non-Disclosure and Invention Assignment Agreement dated as of July 30, 2013 (the
“Covenants Agreement”) shall survive such termination and remain in full force
and effect. Executive represents and warrants that he has, at all times, been in
compliance with his obligations under the Covenants Agreement. Executive also
agrees that the benefits provided to Executive and all of the other terms of
this Separation Agreement shall be kept confidential. Executive shall not reveal
the benefits provided to Executive or the other terms of this Separation
Agreement or the Reaffirmation to anyone, except to Executive’s immediate
family, legal and financial advisors and then only after securing the agreement
of such individual to maintain the confidentiality of this Separation Agreement
and the Reaffirmation or in response to a subpoena or other legal process, after
reasonable notice has been provided to Matinas sufficient to enable Matinas to
contest the disclosure.

 



-4-

 

 

10.            Non Disparagement. Executive agrees not to make any defamatory or
derogatory statements, written or oral, concerning any of the Released Parties.
Matinas shall advise its senior management not to make any defamatory or
derogatory statements, written or oral, concerning Executive. Provided inquiries
are directed to Matinas’s Human Resources Department, Matinas shall disclose to
prospective employers information concerning Executive’s dates of employment and
last position held by Executive.

 

11.            Remedies. If Executive breaches any term or condition of this
Separation Agreement or the Reaffirmation or any representation made by
Executive in this Separation Agreement or the Reaffirmation was false when made,
it shall constitute a material breach of this Separation Agreement the Released
Parties shall have all remedies hereunder and otherwise at law or in equity
(including without limitation injunctive relief). The parties agree that, should
either party seek to enforce the terms of this Agreement through litigation,
then the prevailing party, in addition to all other legal remedies, shall be
reimbursed by the other party for all reasonable attorneys’ fees and costs in
relation to such litigation. Notwithstanding the foregoing, it is understood and
agreed that Executive shall have no obligation to pay the Released Parties’
attorneys’ fees and costs associated with enforcing the terms of this Separation
Agreement or the Reaffirmation if Executive were to challenge only the ADEA
waiver set forth in this Separation Agreement and/or the Reaffirmation.

 

12.            Matinas Property. Executive agrees to return to Matinas all of
Matinas’ and its affiliates’ property in Executive’s possession, custody and/or
control on the Separation Date (or earlier upon demand by the Board or an
authorized officer of Matinas), including, but not limited to, all equipment,
pass codes, keys, swipe cards, credit cards, documents or other materials, in
whatever form or format, that Executive received, prepared, or helped prepare.
Executive agrees that Executive will not retain any copies, duplicates,
reproductions, computer disks, or excerpts thereof of Matinas’s or its
affiliates’ documents or other property. Notwithstanding the foregoing,
Executive may retain access to any such property during the Consulting Period as
and to the extent necessary to perform his duties as provided in Section 2
hereof.

 

13.            Construction of Agreement; Governing Law; Jurisdiction. In the
event that one or more of the provisions contained in this Separation Agreement
or the Reaffirmation shall for any reason be held unenforceable in any respect
under the law of any state of the United States or the United States, such
unenforceability shall not affect any other provision of this Separation
Agreement or the Reaffirmation, but this Separation Agreement and the
Reaffirmation shall then be construed as if such unenforceable provision or
provisions had never been contained herein or therein. If it is ever held that
any restriction hereunder or under the Reaffirmation is too broad to permit
enforcement of such restriction to its fullest extent, such restriction shall be
enforced to the maximum extent permitted by applicable law. This Separation
Agreement, the Reaffirmation and any and all matters arising directly or
indirectly herefrom or therefrom shall be governed under the laws of the State
of New Jersey without reference to choice of law rules. Matinas and Executive
consent to the sole jurisdiction of the federal and state courts of New Jersey.
MATINAS and Executive HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN
ANY ACTION CONCERNING THIS AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR
INDIRECTLY HEREFROM AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR
CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS
WAIVER.

 



-5-

 

 

14.            Section 409A Compliance.

 

(a)            This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
regulations promulgated thereunder (“Section 409A”). To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be read in such a manner so that no payments due under this
Agreement shall be subject to an “additional tax” as defined in Section
409A(a)(1)(B) of the Code. For purposes of Section 409A, each payment made under
this Agreement shall be treated as a separate payment. In no event may
Executive, directly or indirectly, designate the calendar year of payment.

 

(b)            All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

15.            Acknowledgments. Matinas and Executive acknowledge and agree
that:

 

(A)            By entering in this Separation Agreement, Executive does not
waive any rights or Claims that may arise after the date that Executive executes
and delivers this Separation Agreement to Matinas;

 

(B)            This Separation Agreement shall not affect the rights and
responsibilities of the Equal Employment Opportunity Commission (the “EEOC”) or
similar federal or state agency to enforce the ADEA or other applicable laws,
and further acknowledge and agree that this Separation Agreement shall not be
used to justify interfering with Executive’s protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC or similar
federal or state agency. Accordingly, nothing in this Separation Agreement shall
preclude Executive from filing a charge with, or participating in any manner in
an investigation, hearing or proceeding conducted by, the EEOC or similar
federal or state agency, but Executive hereby waives any and all rights to
recover under, or by virtue of, any such investigation, hearing or proceeding;

 

(C)            Notwithstanding anything set forth in this Separation Agreement
to the contrary, nothing in this Separation Agreement shall affect or be used to
interfere with Executive’s protected right to test in any court, under the Older
Workers’ Benefit Protection Act, or like statute or regulation, the validity of
the waiver of rights under ADEA set forth in this Separation Agreement; and

 

(D)            Nothing in this Separation Agreement shall preclude Executive
from exercising Executive’s rights, if any (i) under Section 601-608 of COBRA,
(ii) under Matinas’ 401(k) plan, or (iii) to indemnification as an officer,
director or fiduciary pursuant to any applicable statute or the by-laws or
articles of incorporation of Matinas.

 



-6-

 

 

16.            Opportunity For Review.

 

(a)            Executive is hereby advised and encouraged by Matinas to consult
with his own independent counsel before signing this Separation Agreement.
Executive represents and warrants that Executive (i) has had sufficient
opportunity to consider this Separation Agreement, (ii) has read this Separation
Agreement, (iii) understands all the terms and conditions hereof, (iv) is not
incompetent or had a guardian, conservator or trustee appointed for Executive,
(v) has entered into this Separation Agreement of Executive’s own free will and
volition, (vi) has duly executed and delivered this Separation Agreement, (vii)
understands that Executive is responsible for Executive’s own attorneys’ fees
and costs, (viii) has been advised and encouraged by Matinas to consult with
Executive’s own independent counsel before signing this Separation Agreement
(ix) has had the opportunity to review this Separation Agreement with counsel of
his choice or has chosen voluntarily not to do so, (x) understands that
Executive has been given twenty-one (21) days to review this Separation
Agreement before signing this Separation Agreement and understands that he is
free to use as much or as little of the 21-day period as he wishes or considers
necessary before deciding to sign this Separation Agreement, (xi) understands
that if Executive does not sign and return this Separation Agreement to Matinas
(Attn: Jerry Jabbour) on or before October 14, 2015, Matinas shall have no
obligation to enter into this Separation Agreement, Executive shall not be
entitled to receive the Severance Benefits, and (xii) understands that this
Separation Agreement is valid, binding, and enforceable against the parties
hereto in accordance with its terms.

 

(b)            This Separation Agreement shall be effective and enforceable on
the eighth (8th) day after execution and delivery to Matinas (Attn: Jerry
Jabbour) by Executive. The parties hereto understand and agree that Executive
may revoke this Separation Agreement after having executed and delivered it to
Matinas by so advising Matinas (Attn: Jerry Jabbour) in writing no later than
11:59 p.m. on the seventh (7th) day after Executive’s execution and delivery of
this Separation Agreement to Matinas. If Executive revokes this Separation
Agreement, it shall not be effective or enforceable, and Executive shall not be
entitled to receive the Severance Benefits.

 

[signature page follows]

 

-7-

 

 

Agreed to and accepted on this 29th day of September, 2015.

 



Witness:                   /s/ Eleni Lelekis     /s/ George Bobotas           
George Bobotas, PhD  

 

 

Agreed to and accepted on this 29th day of September, 2015

 

  MATINAS BIOPHARMA HOLDINGS, INC.           By:  /s/ Jerome Jabbour    
Name:  Jerome Jabbour
Title:    EVP, Chief Business Officer & General Counsel

 

-8-

 

 

This Reaffirmation must be executed and returned to Matinas (Attn: Jerry
Jabbour) on, or within five (5) days following (but not before), the expiration
of the Consulting Period.

 

REAFFIRMATION OF SEPARATION AGREEMENT AND GENERAL RELEASE

 

1.            Capitalized terms used but not defined in this Reaffirmation of
Separation Agreement and General Release (“Reaffirmation”) shall have the
meaning set forth in the Separation and Consulting Agreement (the “Separation
Agreement”) between Matinas BioPharma Holdings, Inc. (“Matinas”), and George
Bobotas, PhD (“Executive”), a copy of which is attached hereto.

 

2.            Executive hereby affirms the validity of the general release of
the Released Parties set forth in Section 3 of the Separation Agreement and all
other provisions of the Separation Agreement. Executive also affirms that
Executive is not in default of any provision of the Separation Agreement.
Executive acknowledges that the Separation Agreement is complete, true,
accurate, valid and in full force and effect as of the date below.

 

3.            In consideration of the Severance Benefits, Executive hereby
unconditionally and irrevocably releases, waives, discharges and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Executive may have against any of the Released Parties, arising on or prior to
the date of Executive’s execution and delivery of this Reaffirmation to Matinas.
“Claims” shall have the meaning set forth in the Separation Agreement. This
Section 3 releases all Claims including those of which Executive is not aware
and those not mentioned in the Separation Agreement or this Reaffirmation.
Executive specifically releases any and all Claims arising out Executive’s
employment or consulting engagement with Matinas or termination therefrom.
Executive expressly acknowledges and agrees that, by entering into this
Reaffirmation, Executive is releasing and waiving any and all Claims, including,
without limitation, Claims that Executive may have arising under ADEA, which
have arisen on or before the date of Executive’s execution and delivery of this
Reaffirmation to Matinas.

 

4.            Executive acknowledges and understands that:

 

(a) By entering into the Separation Agreement and this Reaffirmation, Executive
does not waive any rights or Claims that may arise after the date that Executive
executes and delivers this Reaffirmation to Matinas;

 

(b) Neither the Separation Agreement nor this Reaffirmation shall affect the
rights and responsibilities of the Equal Employment Opportunity Commission (the
“EEOC”) or similar federal or state agency to enforce the ADEA and other
applicable laws, and further acknowledges and understands that neither the
Separation Agreement nor this Reaffirmation shall be used to justify interfering
with Executive’s protected right to file a charge or participate in an
investigation or proceeding conducted by the EEOC or similar federal or state
agency. Accordingly, nothing in the Separation Agreement or this Reaffirmation
shall preclude Executive from filing a charge with, or participating in any
manner in an investigation, hearing or proceeding conducted by, the EEOC or
similar federal or state agency, but Executive hereby waives any and all rights
to recover under, or by virtue of, any such investigation, hearing or
proceeding;

 



   

 

 

(c) Notwithstanding anything set forth in the Separation Agreement or this
Reaffirmation to the contrary, nothing in the Separation Agreement or this
Reaffirmation shall affect or be used to interfere with Executive’s protected
right to test in any court, under the Older Workers’ Benefit Protection Act, or
like statute or regulation, the validity of the waiver of rights under ADEA set
forth in the Separation Agreement or this Reaffirmation; and

 

(d) Nothing in the Separation Agreement or this Reaffirmation shall preclude
Executive from exercising Executive’s rights, if any (i) under Section 601-608
of COBRA, (ii) under Matinas’s 401(k) plan, or (iii) to indemnification as an
officer, director or fiduciary pursuant to any applicable statute or the by-laws
or articles of incorporation of Matinas.

 

5.            (a) Executive is hereby advised and encouraged by Matinas to
consult with his own independent counsel before signing this Reaffirmation.
Executive represents and warrants that Executive (i) has had sufficient
opportunity to consider this Reaffirmation, (ii) has read this Reaffirmation,
(iii) understands all the terms and conditions hereof, (iv) is not incompetent
or had a guardian, conservator or trustee appointed for Executive, (v) has
entered into this Reaffirmation of Executive’s own free will and volition, (vi)
has duly executed and delivered this Reaffirmation, (vii) understands that
Executive is responsible for Executive’s own attorneys’ fees and costs, (viii)
has been advised and encouraged by Matinas to consult with Executive’s own
independent counsel before signing this Reaffirmation (ix) has had the
opportunity to review this Reaffirmation with counsel of his choice or has
chosen voluntarily not to do so, (x) understands that Executive has been given
twenty-one (21) days to review this Reaffirmation before signing this
Reaffirmation, (xi) understands that if Executive does not sign and return this
Reaffirmation to Matinas (Attn: Jerry Jabbour) within the time frame provided,
Executive shall not be entitled to receive the Severance Benefits, and the
Separation Date shall be unaltered, and (xii) understands that this
Reaffirmation is valid, binding, and enforceable against Executive in accordance
with its terms.

 

(b)            This Reaffirmation shall be effective and enforceable on the
eighth (8th) day after execution and delivery to Matinas (Attn: Jerry Jabbour)
by Executive. Executive may revoke this Reaffirmation after having executed and
delivered it to Matinas by so advising Matinas (Attn: Jerry Jabbour) in writing
no later than 11:59 p.m. on the seventh (7th) day after Executive’s execution
and delivery of this Reaffirmation to Matinas. If Executive revokes this
Reaffirmation, it shall not be effective or enforceable, Executive shall not be
entitled to receive the Severance Benefits, and the Separation Date shall be
unaltered.

 

 

Agreed to and accepted on this ___ day of _________, 201_.

 



Witness:                                            George Bobotas, PhD  

 

   

 

 